DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior Art

While not explicitly relied on or cited in the Rejection, the following prior art made of record is believed to be pertinent or material to the present application and has been included in the PTO-892 Notice of References Cited. 
2012/0099474 to GAUTHIER 

Allowable Subject Matter

Claims 6, 8, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note

For – at least – consistency with the other claims, Claim 13 is believed to missing a “,” after the “9.” The suggested amendment is:
13.    (Currently Amended) The method according to claim 9, wherein … 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
While “space/spatial departure” is found recited in the present Specification in the paragraph on Page 4 Lines 24 - 29, and in the paragraph on Page 16 Lines 12 – 25, the term/phrase is not found to be described with the specificity needed for examination. Neither paragraph recites sufficient detail of “space/spatial departure.”
Searching CPC classification H04W72 the Examiner is also unable to find usage or description of “space/spatial departure” in the prior art. 

The Examiner notes that the present Application is a continuation of 16/488,192 whose claims originally included the same ambiguity. Allowance of 16/488,192 included, via an Examiner’s Amendment, the agreeable addition of the phrase “wherein space departure is represented by a beam direction vector.” 

Appropriate correction is required.

Claim Rejections under 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 15, and 17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2015/0282122 to KIM et al. (hereinafter “KIM122”).

Regarding Claim 1, KIM discloses a method for a first receiver receiving data from a first transmitter in a first communication link, the first communication link sharing a communication channel with a second communication link between a second transmitter and a second receiver in a wireless network, the first communication link corresponding to a first set of beam directions (in a case where the BS 200 has two transmission antennas each being constructed to form five beams, and the MS 210-1 has two reception antennas each being constructed to form eight beams. [¶ 0065 illustrated in Fig. 3]. The Examiner notes that under a Broadest Reasonable Interpretation claims must be “given their Broadest Reasonable Interpretation (BRI) consistent with the specification.” See e.g., MPEP § MPEP 2111 CLAIM INTERPRETATION; BROADEST REASONABLE INTERPRETATION (BRI) and § 2173.01 INTERPRETING THE CLAIMS. Under BRI, a “set” is not interpreted as - or limited to - e.g., a plurality of entries. More specifically, a “unit set” (also known as a “singleton”) is a set with exactly one element. See e.g., https://canvas.harvard.edu/files/1154363/download?download_frd=1&verifier=T6BZo2FqUvminHGX0zAL47Xdaa0PRMjNmZgmSXhH.), the method comprising:
receiving data from the first transmitter in a first active beam direction in the first communication link; determining whether a communication quality satisfies a predefined criterion, in presence of interference from the second communication link between the second transmitter and the second receiver; and selecting a first beam direction from the first set of beam directions in response to determining the communication quality satisfying the predefined criterion (as illustrated in FIG. 4, the MS 210-1 may measure SINRs of the transmission antenna and beam of the BS 200 and the reception antenna and beam of the MS 210-1. The first MS 210-1 may determine that a SINR is the highest 24 dB when receiving a signal from a beam #3 of a transmission antenna #0 of the BS 200 through a beam #6 among beams of the first MS 210-1 own reception antenna #0, and determine the beam #6 of the first MS 210-1 own reception antenna #0 and the beam #3 of the transmission antenna #0 of the BS 200 as an optimal beam set of the reception antenna #0. [¶ 0065] … Referring to FIGS. 5 and 6, if an optimal beam set of the first MS 210-1 is a beam #6 of a reception antenna #0 and a beam #3 of a transmission antenna #0, the first MS 210-1 may determine RSSs 501 between the beam #6 of the optimal reception antenna #0 and beams #1-#5 of a non-selected transmission antenna #1 and, as illustrated in FIG. 6, the first MS 210-1 may determine signal to interference ratios (SIRs) of the beams #1-#5 of the transmission antenna #1 to the beam #6 of the optimal reception antenna #0, and generate a beam bitmap using the determined interference ratios. … the beam bitmap may be determined in accordance to whether an SIR is greater than or is equal to a threshold value of the beam bitmap. [¶ 0070])

Regarding Claim 3, KIM122 discloses the method according to Claim 1.

KIM122 further discloses: 
wherein the determining whether a communication quality satisfies a predefined criterion comprising: measuring an interference from the second communication link in the first active beam direction; and determining whether the interference is higher than a predefined active-beam interference level; wherein the selecting a first beam direction from the first set of beam directions comprising: selecting a first beam direction from the first set of beam directions in response to determining the interference level being higher than the predefined active-beam interference level (as illustrated in FIG. 4, the MS 210-1 may measure SINRs of the transmission antenna and beam of the BS 200 and the reception antenna and beam of the MS 210-1. The first MS 210-1 may determine that a SINR is the highest 24 dB when receiving a signal from a beam #3 of a transmission antenna #0 of the BS 200 through a beam #6 among beams of the first MS 210-1 own reception antenna #0, and determine the beam #6 of the first MS 210-1 own reception antenna #0 and the beam #3 of the transmission antenna #0 of the BS 200 as an optimal beam set of the reception antenna #0. [¶ 0065] … Referring to FIGS. 5 and 6, if an optimal beam set of the first MS 210-1 is a beam #6 of a reception antenna #0 and a beam #3 of a transmission antenna #0, the first MS 210-1 may determine RSSs 501 between the beam #6 of the optimal reception antenna #0 and beams #1-#5 of a non-selected transmission antenna #1 and, as illustrated in FIG. 6, the first MS 210-1 may determine signal to interference ratios (SIRs) of the beams #1-#5 of the transmission antenna #1 to the beam #6 of the optimal reception antenna #0, and generate a beam bitmap using the determined interference ratios. … the beam bitmap may be determined in accordance to whether an SIR is greater than or is equal to a threshold value of the beam bitmap. [¶ 0070])

Regarding Claim 4, KIM122 discloses the method according to Claim 1.
KIM122 further discloses: 
wherein the selecting a first beam direction from the first set of beam directions comprising:
measuring an interference from the second communication link in each of the first set of beam directions; and selecting a first beam direction with an interference measurement value being lower than an interference threshold (as illustrated in FIG. 4, the MS 210-1 may measure SINRs of the transmission antenna and beam of the BS 200 and the reception antenna and beam of the MS 210-1. The first MS 210-1 may determine that a SINR is the highest 24 dB when receiving a signal from a beam #3 of a transmission antenna #0 of the BS 200 through a beam #6 among beams of the first MS 210-1 own reception antenna #0, and determine the beam #6 of the first MS 210-1 own reception antenna #0 and the beam #3 of the transmission antenna #0 of the BS 200 as an optimal beam set of the reception antenna #0. [¶ 0065] … Referring to FIGS. 5 and 6, if an optimal beam set of the first MS 210-1 is a beam #6 of a reception antenna #0 and a beam #3 of a transmission antenna #0, the first MS 210-1 may determine RSSs 501 between the beam #6 of the optimal reception antenna #0 and beams #1-#5 of a non-selected transmission antenna #1 and, as illustrated in FIG. 6, the first MS 210-1 may determine signal to interference ratios (SIRs) of the beams #1-#5 of the transmission antenna #1 to the beam #6 of the optimal reception antenna #0, and generate a beam bitmap using the determined interference ratios. … the beam bitmap may be determined in accordance to whether an SIR is greater than or is equal to a threshold value of the beam bitmap. [¶ 0070])

Regarding Claim 15, the features of Claim 15 are essentially the same as Claim 1 with KIM122 further disclosing a first receiver in a wireless network, the first receiver comprising: a memory storing processor-executable instructions, and a processing system comprising one or more processors configured to execute the processor-executable instructions (a transmitter 100 has a plurality of transmission antennas 101 … In addition … a receiver 110 has a plurality of reception antennas 111, 113 … the transmitter 100 may be a BS or a MS. … the receiver 110 may be a BS or a MS. [¶ 0051] … aspects of the present disclosure can also be embodied as computer readable code on a non-transitory computer readable recording medium. … A non-transitory computer readable recording medium is any data storage device that can store data which can be thereafter read by a computer system. [¶ 0142]) performing the Method of Claim 1 above. Therefore, Claim 15 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 17, the features of Claim 17 are essentially the same as Claim 3 with the first receiver according to claim 15 performing the method according to Claim 1 above. Therefore, Claim 17 is rejected on the same grounds and motivation as Claim 3.

Claims 9, 12, 13, and 18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2017/0303265 to ISLAM et al. (hereinafter “ISLAM”).

Regarding Claim 9, ISLAM discloses a method for a second transmitter transmitting data to a second receiver in a second communication link, the second communication link sharing a communication channel with a first communication link between a first transmitter and a first receiver in a wireless network, the second communication link corresponding to a second set of beam directions  (FIG. 1 is a diagram illustrating an example of a wireless communications system and an access network 100.  The wireless communications system … includes base stations 102, UEs 104, and an Evolved Packet Core (EPC) 160. [¶ 0044] … The base stations 102 may wirelessly communicate with the UEs 104 … The communication links 120 between the base stations 102 and the UEs 104 may include uplink (UL) (also referred to as reverse link) transmissions from a UE 104 to a base station 102 and/or downlink (DL) (also referred to as forward link) transmissions from a base station 102 to a UE 104.  The communication links 120 may use multiple-input and multiple-output (MIMO) antenna technology, including spatial multiplexing, beamforming, and/or other transmit diversity. [¶ 0046] … The small cell 102' may operate in a licensed and/or an unlicensed frequency spectrum.  When operating in an unlicensed frequency spectrum, the small cell 102' may employ NR and use the same 5 GHz unlicensed frequency spectrum as used by the Wi-Fi AP 150. [¶ 0048] … In order to build a useful communication network in the millimeter wavelength spectrum, a beamforming technique may be used to compensate for path loss.  Beamforming technique focuses the RF energy into a narrow direction to allow the RF beam to propagate farther in that direction … in order to ensure that the UE has continuous, seamless coverage, multiple beams in as many different direction as possible may be available. [¶ 0065]. The Examiner notes that: 1) no unambiguous definition for “communication channel” can be found in the present disclosure. In fact, the Examiner finds reference to sharing as related to “communication channel” (¶¶ 0001, 0005, 0006, 0012, 0033, and 0055) ), “band” (¶¶ 0001 - 0005, 0032, 0033, and 0048), and “spectrum” (¶ 0002). It is ambiguous as to whether “channel,” “band,” and “spectrum” are presented as equivalent or are somehow distinguishable from each other. Therefore, and consistent with ¶ 0042 of the present published Specification (i.e., communication “… over an air interface with communication devices operating on radio frequencies …”), “communication channel” is interpreted as relating to the “radio frequencies,” “channel,” “band,” or “spectrum” as shared by individual communication “links;” 2) there is no claim requirement as to the timing of any sharing, only that two pairs (not claimed required to be different pairs) of communicating devices utilize the same resources; and 3) under a Broadest Reasonable Interpretation, claims must be “given their Broadest Reasonable Interpretation (BRI) consistent with the specification.” See e.g., MPEP § MPEP 2111 CLAIM INTERPRETATION; BROADEST REASONABLE INTERPRETATION (BRI) and § 2173.01 INTERPRETING THE CLAIMS. Under BRI, a “set” is not interpreted as - or limited to - e.g., a plurality of entries. More specifically, a “unit set” (also known as a “singleton”) is a set with exactly one element. See e.g., https://canvas.harvard.edu/files/1154363/download?download_frd=1&verifier=T6BZo2FqUvminHGX0zAL47Xdaa0PRMjNmZgmSXhH.), the method comprising:
receiving a beam direction selection signaling from the first receiver, wherein the beam direction selection signaling indicating the second transmitter to select a second beam direction from the second set of beam directions (The UE 604 may select a beam of the subset of beams 620c-f. For example, the UE 604 may measure a signal quality (e.g., received power) for each BRRS 614c-f of the set of BRRSs 614c-f sent through the subset of beams 620c-f. The UE 604 may determine a best (e.g., highest) signal quality (e.g., received power) for a BRRS of the set of BRRSs 614c-f (e.g., the fifth BRRS 614e). The UE 604 may transmit a second indication (e.g., the second indication 565) to the base station 602, which may include a beam index corresponding to the selected beam (e.g., a beam index corresponding to the fifth beam 620e). [¶ 0106] … The UE 604 and the base station 602 may then communicate 640 through the selected beam corresponding the beam index indicated by the UE 604 in the second indication. The communication 640 may be uplink and/or downlink communication. For example, the base station 602 and the UE 604 may communicate through the same or different beams for uplink communication and downlink communication. [¶ 0107]); and
selecting a second beam direction other than a second active beam direction from the second set of beam directions in the second communication link (The UE 604 and the base station 602 may then communicate 640 through the selected beam corresponding the beam index indicated by the UE 604 in the second indication. The communication 640 may be uplink and/or downlink communication. For example, the base station 602 and the UE 604 may communicate through the same or different beams for uplink communication and downlink communication. [¶ 0107])

Regarding Claim 12, ISLAM discloses the method according to claim 9.
ISLAM further discloses:
wherein the selecting the second beam direction from the second set of beam directions further comprising: 
selecting the second beam direction based on a mapping between each of the second set of beam directions and an interference level (the UE 604 may receive, through the set of beams 620a-h, a set of BRSs 612a-h. Each BRS 612 of the set of BRSs 612a-h may be associated with a beam index that corresponds to the beam 620a-h through which the BRS 612 is sent.  The UE 604 may measure a signal quality of the BRSs 612a-h, and each measured signal quality may correspond to a beam 620a-h of the set of beams. [¶ 0102] … the UE 604 may measure the signal quality as another value, such as a received quality (RQ), an signal-to-interference ratio (SIR), an SINR, an SNR, an RSRP, an RSRQ, an RSSI, or another metric. [¶ 0103])

Regarding Claim 13, ISLAM discloses the method according to claim 9.
ISLAM further discloses:
wherein the method further comprising: 
informing the second receiver with the selected second beam direction (The UE 604 may receive one or more of the BRRSs 614c-f, each of which may correspond to a respective beam of the beams 620c-f. The UE 604 may select or identify at least one beam index corresponding to one of the beams 620c-f based on the reception of the one or more BRRSs 614c-f (e.g., the UE 604 may identify one or more BRRSs 614c-f having a highest signal quality).  The UE 604 may transmit, to the base station 602, a second indication of one or more beam indexes corresponding to one or more of the beams 620c-f having a best (e.g., highest) signal quality measured for a respective received BRRS of the BRRSs 614c-f (e.g., a beam index corresponding to the sixth beam 620f).  The base station 602 and the UE 604 may communicate through a new active beam, which may correspond to the beam index indicated by the second indication, such as the sixth beam 620f.  [¶ 0116]); and
transmitting data to the second receiver in the selected second beam direction in the second communication link (The base station 602 and the UE 604 may communicate through a new active beam, which may correspond to the beam index indicated by the second indication, such as the sixth beam 620f.  [¶ 0116])

Regarding Claim 18, the features of Claim 18 are essentially the same as Claim 9 with ISLAM further disclosing a second transmitter in a wireless network, the second transmitter comprising: a memory storing processor-executable instructions, and a processing system comprising one or more processors configured to execute the processor-executable instructions (Computer-readable media includes computer storage media. Storage media may be any available media that can be accessed by a computer. … computer-readable media, or any other medium that can be used to store computer executable code in the form of instructions or data structures that can be accessed by a computer. [¶ 0043] … FIG. 1 is a diagram illustrating an example of a wireless communications system and an access network 100.  The wireless communications system … includes base stations 102, UEs 104, and an Evolved Packet Core (EPC) 160. [¶ 0044] … The base stations 102 may wirelessly communicate with the UEs 104. [¶ 0046]) performing the Method of Claim 9 above. Therefore, Claim 18 is rejected on the same grounds and motivation as Claim 9.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 16 rejected under 35 U.S.C. 103 as being unpatentable over KIM122 in view of U.S. Patent Publication 2016/0352625 to KIM et al. (hereinafter “KIM”).

Regarding Claim 2, KIM122 discloses the method according to Claim 1.
While KIM122 does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, KIM teaches: 
wherein the determining whether a communication quality satisfies a predefined criterion comprising: decoding the data received from the first transmitter in the first communication link; and determining whether the data is successfully decoded; wherein the selecting a first beam direction from the first set of beam directions comprising: selecting a first beam direction from the first set of beam directions in response to determining the data is not successfully decoded (In case of the first scheme, the UE 602 may determine, through the previously-performed separate beam selecting procedure, one or more candidate beams which can be used as a reception beam of the ACK packet.  Further, as illustrated in reference numeral 329 and reference numeral 330 of FIG. 3, the UE 602 measures an energy level of a reception signal for the determined candidate beams, and calculates, on the basis of the measured value, an SINR value for a case where each of the candidate beams is configured as a reception beam of the ACK packet.  Further, the UE 602 may select one of candidate beams having a larger SINR value than an SINR value used for successful decoding of the ACK packet among the SINR values calculated for the candidate beams.  As an embodiment of the selection process, the UE 602 may select a candidate beam having the maximum SINR value as a reception beam of the ACK packet.  According to another embodiment, the UE 602 may select a candidate beam having the minimum energy level of a reception signal among the candidate beams as the reception beam of the ACK packet. [¶ 0059])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of KIM122 with that of KIM for advantage of when receiving of a response packet to receiving of a data packet fails after the data packet is transmitted, identifying a reason for the reception failure, and, when the reason is interference, reconfiguring a transmitting method for the response packet and transmitting information on the reconfigured transmitting method to the transmission node. (KIM: ¶ 0011)

Regarding Claim 16, the features of Claim 16 are essentially the same as Claim 2 with the first receiver according to claim 15 performing the method according to Claim 1 above. Therefore, Claim 16 is rejected on the same grounds and motivation as Claim 2.

Claims 5 and 7 rejected under 35 U.S.C. 103 as being unpatentable over KIM122 in view of ISLAM.

Regarding Claim 5, KIM122 discloses the method according to Claim 1.
While KIM122 does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor ISLAM teaches: 
wherein the method further comprising:
in response to a first beam direction other than the first active beam direction having been selected, informing the first transmitter with the selected first beam direction (The UE 604 may receive one or more of the BRRSs 614c-f, each of which may correspond to a respective beam of the beams 620c-f. The UE 604 may select or identify at least one beam index corresponding to one of the beams 620c-f based on the reception of the one or more BRRSs 614c-f (e.g., the UE 604 may identify one or more BRRSs 614c-f having a highest signal quality).  The UE 604 may transmit, to the base station 602, a second indication of one or more beam indexes corresponding to one or more of the beams 620c-f having a best (e.g., highest) signal quality measured for a respective received BRRS of the BRRSs 614c-f (e.g., a beam index corresponding to the sixth beam 620f).  The base station 602 and the UE 604 may communicate through a new active beam, which may correspond to the beam index indicated by the second indication, such as the sixth beam 620f.  [¶ 0116]); and
receiving data from the first transmitter in the selected first beam direction in the first communication link (The base station 602 and the UE 604 may communicate through a new active beam, which may correspond to the beam index indicated by the second indication, such as the sixth beam 620f.  [¶ 0116])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of KIM122 with that of ISLAM for advantage where the UE 504 may determine or select a beam index (sometimes abbreviated as “BI”) that is strongest or preferable. For example, the UE 504 may determine that the beam 525 carrying a BRS is strongest or preferable. The UE 504 may select a beam by measuring values for a received power or received quality associated with each of the first set of beams 521, 523, 525, 527. (ISLAM: ¶ 0087)

Regarding Claim 7, KIM122 discloses the method according to Claim 1.
While KIM122 does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor ISLAM teaches:  
wherein the second communication link corresponding to a second set of beam directions and the method further comprising:
in response to the selected first beam direction being the first active beam direction, informing the first transmitter to continue transmitting data in the first active beam direction in the first communication link (The base station 602 and the UE 604 may communicate through a new active beam, which may correspond to the beam index indicated by the second indication, such as the sixth beam 620f.  [¶ 0116]. The Examiner notes no specific mechanism it claimed as to how the “informing” is performed, and that continued communication is interpreted as performing the “informing” – at least – implicitly.)

Motivation to combine the teaching of KIM122 with that of ISLAM given in Claim 5 above.

Claims 10 and 19 rejected under 35 U.S.C. 103 as being unpatentable over ISLAM in view of U.S. Patent Publication 2016/0087349 to LEE et al. (hereinafter “LEE”).

Regarding Claim 10, ISLAM discloses the method according to Claim 9.
While ISLAM further discloses (In FIG. 5C, the UE 504 may determine or select a beam index … that is strongest or preferable … the UE 504 may determine that the beam 525 carrying a BRS is strongest or preferable.  The UE 504 may select a beam by measuring values for a received power or received quality associated with each of the first set of beams 521, 523, 525, 527. [P0087]), ISLAM does not explicitly disclose, or is not relied on to discloses wherein the selecting the second beam direction from the second set of beam directions comprising:
selecting the second beam direction based on a space departure of each of second set of beam directions with respect to the second active beam direction.


However, in the same field of endeavor, LEE teaches wherein the selecting the second beam direction from the second set of beam directions comprising:
selecting the second beam direction based on a space departure of each of second set of beam directions with respect to the second active beam direction (To obtain a directional radiation pattern, the antennas may be disposed on space, and many compact antennas may be used in the array. [¶ 0030] … In general, an array may be constructed of identical components arrayed regularly, and may have a structure in which the plurality of antennas 150 are uniformly disposed on space such that the plurality of antennas 150 have access to each other to obtain a directional radiation pattern. [¶ 0032] … The radiation pattern of the antenna array 100 may be determined according to a shape of each of individual antennas, a direction thereof, a location on space, and a magnitude and phase of electric current for supplying power, and a beam width to be radiated is dependent on the number of uniform antennas 150. [¶ 0036] … Referring to FIG. 5, in the 3D beamforming, as beamforming allowing the elevation beamforming, a beam can be radiated to 3D space corresponding to the vertical direction and the horizontal direction. [¶ 0052] … The distance between the antennas included in the antenna array is a very important element to determine a characteristic of the antenna array.  In particular, in a structure in which a plurality of antennas are arrayed such as in the antenna array, the characteristic of the antenna array is determined by the distance between the antennas.  Examples of an element for determining a radiation pattern in the antenna array may include a shape of each antenna element, a direction of each antenna element, a location (interval) of antenna elements on space, a magnitude and phase of electric current for power feeding to an antenna component, etc. In the embodiment of the present invention, a beam formed when the antenna array operates at a specific band may be formed to have a wide width on the basis of the location of antenna elements on space (i.e., a distance between antennas) and a magnitude and phase of electric current for power feeding to the antenna element. [¶ 0072])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ISLAM with that of LEE for advantage of a beam having a different beam width is radiated for each band in an antenna array having a plurality of operating frequency bands, not only an inter-cell interference caused by 3 dimension (3D) beamforming but also a performance deterioration phenomenon caused by an interference generated with other user equipments (UEs) can be overcome. (LEE: ¶ 0011)

Regarding Claim 19, the features of Claim 19 are essentially the same as Claim 10 with the second transmitter according to claim 18, performing the method according to Claim 9 above. Therefore, Claim 19 is rejected on the same grounds and motivation as Claim 10.

Claims 11 and 20 rejected under 35 U.S.C. 103 as being unpatentable over ISLAM in view of U.S. Patent 9609527 to TAILOR et al. (hereinafter “TAILOR”).

Regarding Claim 11, ISLAM discloses the method according to Claim 9.
While  ISLAM further discloses selecting beam directions, ISLAM does not explicitly disclose, or is not relied on to disclose:
wherein the selecting the second beam direction from the second set of beam directions further comprising: selecting the second beam direction based on a geometric position of the first receiver, wherein the geometric position of the first receiver is conveyed in the beam direction selection signaling.

However, in the same field of endeavor, TAILOR teaches:
wherein the selecting the second beam direction from the second set of beam directions further comprising: selecting the second beam direction based on a geometric position of the first receiver, wherein the geometric position of the first receiver is conveyed in the beam direction selection signaling (System 400 is depicted in the exemplary embodiment of FIG. 4 with access node 402 adjusting beams emitted by access node 402 toward wireless device 423.  Adjusted signal beam 430 may be narrowed, for example, towards the location of wireless device 423.  In another example, the signals may be weighted such that the emitted waveform from the antennas experiences destructive interference in the direction of wireless device 423, such as, for example, to beamform in directions away from wireless device 423 so the adjusted signal beam is not transmitted towards the location of wireless device 423.  According to an exemplary embodiment, the adjusted beam 430 may comprise signals transmitted over a frequency band assigned to wireless device 423 (e.g., assigned as the frequency band that access node 402 uses to communicate with wireless device 423). [Column 7 Line 62 – Column 8 Line 9] … At step 520, the communication system obtains profile data of wireless devices.  For example, in step 520, an access node (e.g., access node 104, 204, 304, 404) obtains the profile data of wireless devices (e.g., wireless devices 102, 202, 320-325, 420-425) within a transmission range (e.g., within signal areas 310, 314, 410, 414) of the access node, which may include one or more wireless devices. [Column 8 Lines 46 – 59] … According to an exemplary embodiment, the profile data includes the location of a wireless device relative to an access node.  For example, the location of a wireless node may be within a central area of a transmission range of an access node (e.g., central signal areas 311, 315, 411, 415 of FIGS. 3 and 4) or within an edge area of a transmission range of an access node (e.g., peripheral signal areas 312, 316, 412, 416 of FIGS. 3 and 4).  The location of a wireless device can be determined based on GPS information of the wireless device, base station triangulation, or other information specifying the geographic location of the wireless device. [Column 9 Lines 44 – 55])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ISLAM with that of TAILOR for advantage of a system that effectively mitigates and/or reduces inter-cell interference while also having the ability to implement beamforming may be able to provide a high quality service to users of the system. (TAILOR: Column 1 Lines 21 - 24)

Regarding Claim 20, the features of Claim 20 are essentially the same as Claim 11 with the second transmitter according to claim 18, performing the method according to Claim 9 above. Therefore, Claim 20 is rejected on the same grounds and motivation as Claim 11.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644